Fourth Court of Appeals
                                  San Antonio, Texas
                                         July 27, 2018

                                     No. 04-17-00197-CV

                                   Francisco SANCHEZ, Jr.,
                                           Appellant

                                               v.

                       TEXAS A&M UNIVERSITY- SAN ANTONIO,
                                    Appellee

                  From the 285th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2015-CI-06141
                         Honorable Karen H. Pozza, Judge Presiding


                                        ORDER
       Appellant’s reply brief was due on July 26, 2018. See TEX. R. APP. P. 38.6(c). On the
due date, Appellant filed an unopposed first motion for extension of time to file the reply brief
until August 9, 2018, for an extension of fourteen days.
        Appellant’s motion is GRANTED.       Appellant’s reply brief is due on August 9, 2018.
See id. R. 38.6(d).
                                                    _________________________________
                                                    Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of July, 2018.


                                                    ___________________________________
                                                    KEITH E. HOTTLE,
                                                    Clerk of Court